Citation Nr: 1128297	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 15, 2006 for the award of a 10 percent evaluation for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that increased a previous 0 percent rating for hepatitis C to 10 percent effective from February 15, 2006.  The Veteran disagrees with the effective date of the award of the 10 percent disability evaluation.  In January 2011, the Veteran and his sister testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  Also in January 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran reported that he was hospitalized and or treated for alcohol and drug abuse at the Long Beach VA Medical Center (VAMC) in 1986, 1990 and 1992.  See Hearing Transcript (Tr.), pp 11-14.  In January 2011 the RO made an initial request for all treatment records from 1986 to 1999 to the Long Beach VAMC.  A second request for the same records was made in February 2011. Information in the claims folder reveals that in March 2011 the requested records were received at the RO via United Parcel Service and signed for by a VA employee.  Although the records were delivered to the RO, the RO has not been able to locate the records that were sent, despite many attempts to do so.  Inasmuch as records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, VA must obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:
1.  Obtain all VA inpatient and outpatient treatment records from the Long Beach VAMC from 1986 to 1999.  This period includes dates the Veteran claims he was hospitalized for alcohol and drug abuse treatment.  If the records are unavailable, a memorandum should be issued showing what attempts were made to obtain the records and why further attempts would be futile.  

2.  Once the record is complete, readjudicate the Veteran's claim for an effective date earlier than February 15, 2006 for hepatitis C.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

